Citation Nr: 1024796	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from January 1969 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The issue of entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The RO originally denied service connection for PTSD in a 
rating decision of November 1996 the Veteran's diagnosis of PTSD 
did not meet all diagnostic criteria, and that the evidence did 
not show that a stressor had occurred.  The Veteran did not 
appeal that decision.  

2.  A September 2002 rating decision denied service connection 
for PTSD, on the basis that a stressor was not confirmed, and the 
decision was not appealed.

2.  Evidence compiled since the September 2002 rating decision 
regarding service connection for PTSD includes medical records 
showing a current diagnosis of PTSD along with additional 
stressor statements, and is new and material evidence which 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim for service connection for PTSD has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for PTSD in a rating 
decision of November 1996 the Veteran's diagnosis of PTSD did not 
meet all diagnostic criteria, and that the evidence did not show 
that a stressor had occurred.  The Veteran did not appeal that 
decision.  In a rating decision dated in September 2002 the RO 
reopened the claim for service connection for PTSD but denied on 
the merits as the condition was not incurred in or aggravated by 
service.  The Veteran filed a notice of disagreement and a 
statement of the case was issued.  The cover letter to the SOC 
informed the Veteran that if he had not yet filed a formal 
appeal, he should do so as soon as possible and that he should 
read the instructions accompanying the VA Form 9, particularly 
the information about how long he had to file a substantive 
appeal.  A substantive appeal was not filed, and the decision 
became final.  38 C.F.R. § 3.104.  Even so, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In February 2005 the Veteran filed requested his previously 
denied claim for service connection for PTSD be reopened.  In a 
rating decision dated in November 2005 the RO issued a decision 
denying service connection for PTSD on the grounds that the 
evidence submitted was not new and material.  The Veteran has 
appealed.

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction of 
an error in diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current 
claim for service connection for PTSD was accompanied by a March 
1970 psychiatric evaluation conducted during active military 
service.  Since the current diagnosis and claim is based on the 
same factual basis as the time the case was last decided on the 
merits, new and material evidence is necessary to reopen the 
claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The evidence of record at the time of the September 2002 rating 
decision included the Veteran's service treatment records (STRs).  
A March 1970 consult showed that the Veteran wanted to get out of 
service and go home.  He referenced suicide and was sent for a 
psychiatric consultation.  The March 1970 psychiatric 
consultation diagnosed the Veteran with immature personality 
disorder, passive-aggressive.  An October 1970 separation 
examination noted that the Veteran did not have a mental disorder 
and that he was able to distinguish between right and wrong, 
adhere to the right, and had a mental capacity to effectively 
cooperate in his own defense.  

In a December 1985 statement the Veteran reported that he was 
faced with the constant awareness that he was alone on his post 
as security police and the possibility of death was always near.  
He reported that he constantly applied for separation but his 
requests were denied.  A May 1996 compensation and pension (C&P) 
PTSD examination diagnosed the Veteran with PTSD.  During the 
examination, the Veteran reported that he was AWOL for 30 days 
and was placed on correctional custody for 45 days.  He also 
reported that he became involved in radical activism and was 
arrested twice following service.  VA medical records dating from 
September to December 1995 show that the Veteran was admitted for 
PTSD on two separate occasions for PTSD with affective features 
and substance abuse and PTSD with mood swings.  In a stressor 
statement received in October 1996, the Veteran reported that he 
used heroin for the first time after witnessing children abusing 
a corpse.  He also stated he encountered Viet Cong while under 
the influence of illegal drugs.  During a June 1996 C&P PTSD 
examination, the Veteran reported that he was terrified during 
monthly mortar attacks and that he experienced frequent 
nightmares after firing at an enemy soldier while he was on guard 
duty.  He also reported frequent discipline problems while on 
active duty.  He was diagnosed with chronic PTSD.

Evidence compiled since the September 2002 rating decision 
includes a stressor statement dated in June 2005 that he 
witnessed a marine shoot a woman in the head which caused him to 
go AWOL for 30 days.  Service personnel records (SPRs) showed 
that the Veteran was reduced in grade and statements showed that 
he was had a negative attitude towards the Air Force and life.  
SPRs also showed that the Veteran's duty performance was sub-
standard and that he was charged with insubordination.  An August 
1970 statement from the Veteran reported that he wanted to 
separate from service.  Also included was a December 2005 VA 
discharge reported that diagnosed the Veteran with chronic, 
severe Vietnam-war induced PTSD in relapse.  The Board must 
presume the credibility of this evidence for the purpose of 
reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing the 
Board finds that it is material since it provides evidence 
potentially relating a current disorder to service.  It thus 
raises a reasonable possibility of substantiating the Veteran's 
claim for service connection.  New and material evidence having 
been found, the Veteran's claim for service connection for PTSD 
must be reopened.  38 C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, the 
Board is granting the request to reopen the claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed. 




ORDER

New and material evidence having been received, the petition to 
reopen the Veteran's claim for service connection for an acquired 
psychiatric disorder, claimed as PTSD is granted, and, to that 
extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for an 
acquired psychiatric disorder, claimed as PTSD, the Board has 
jurisdiction to review the issue de novo, based on the whole 
record.  For the reasons that follow the Board finds that the 
Veteran's claim for service connection must be remanded for 
further evidentiary development. 

VA medical records include a December 2005 discharge note that 
diagnosed the Veteran with chronic, severe Vietnam-war induced 
PTSD in relapse.  The physician noted that the Veteran's symptoms 
have lasted since he returned from Vietnam.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with §4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).   
The Veteran should be informed on remand that he can submit 
alternate evidence, such as buddy statements from fellow 
servicemembers, concerning his reported military stressors.  

A review of the record indicates that the RO contacted the 
National Personnel Records Center (NPRC) and requested the 
Veteran's service personnel records.  The response was negative.  
The RO has not contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC) in an attempt to corroborate his 
stressor.  The RO should again contact the Veteran and request 
that he provide information specific enough to allow VA to 
corroborate his alleged in-service stressor.  The Veteran should 
furnish to VA the approximate month and year, within a two month 
period, as well as location of the alleged stressor.  The Veteran 
should also be informed that it is to his benefit to provide as 
specific dates as possible.  The Veteran should be informed that 
he can submit alternate forms of evidence to support his claim, 
such as buddy statements from someone who witnessed the incident.  
Absent specific information that could be used to corroborate the 
Veteran's alleged stressor, the Veteran should be informed that 
VA is not obligated to continue its search for such information.

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
Veteran that are dated from March 17, 2005, to the present. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded 
a VA examination.  While there are competent reports of 
continuity of symptomatology since service, a VA psychiatric 
examination to address the etiology of any psychiatric condition 
present, to include PTSD is necessary to make a determination in 
this case.  38 C.F.R. § 3.327.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, for failing to so 
report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  The RO/AMC shall request medical 
records from the Central Alabama VA 
Medical Center dating from March 17, 2005, 
to the present.  If no such treatment 
records exist, the claims file should be 
documented accordingly. 

2.  The RO/AMC shall notify the Veteran 
and re-request that he provide information 
specific enough to allow VA to corroborate 
his alleged in-service stressors with 
regard to mutilation of body and the 
killing of a woman by a Marine.  In 
particular, the Veteran should be 
requested to furnish the approximate month 
and year, within a two month period, as 
well as location of the alleged stressor.  
The Veteran should also be informed that 
it is to his benefit to provide as 
specific dates as possible.  The Veteran 
should also be advised that he can submit 
alternate forms of evidence to prove the 
occurrence of his stressors, such as a 
buddy statement from someone who witnessed 
the incident(s) that he claims to have 
seen or who was told about it at the 
time. 

3.   The RO/AMC shall contact the JSRRC, 
and/or any other appropriate agency for 
stressor verification (if sufficient 
information is provided by the Veteran).  

4.  If a stressor is corroborated, the 
RO/AMC shall schedule the Veteran for an 
examination with regard to his claim for 
service connection for PTSD.  The RO 
should inform the examiner that only 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the psychiatrist should specify whether 
there is a link between current PTSD 
symptoms and a verified in-service 
stressor.  A complete rationale for this 
opinion must be provided.  If any other 
psychiatric condition is diagnosed, the 
examination should opine as to whether it 
is at least as likely as not (a 
probability of 50 percent or greater) that 
a current psychiatric disability, other 
than PTSD, is related to service.  A 
complete rationale for this opinion must 
be provided.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.  Specific 
attention is directed to the requested 
examination report.  The RO/AMC shall 
ensure that the medical report is complete 
and in full compliance with the above 
directives.  If the report is deficient in 
any manner or fails to provide the 
specific opinion requested, it must be 
returned to the examiner for correction.

6.  The RO/AMC will then readjudicate the 
Veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand. If the benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


